40 F.3d 1248
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.James B. KING, Director Office of Personnel Management, Petitioner,v.Harvey WHITE, Respondent.James B. KING, Director Office of Personnel Management, Petitioner,v.Rex ROBINSON, Herbert Diaz, Jr., and Felix G. Yruegas, Respondents.
Nos. 407, 408.
United States Court of Appeals, Federal Circuit.
Aug. 16, 1994.
OPM

1
MOTIONS GRANTED.

ON MOTION
ORDER

2
The Director of the Office of Personnel Management moves to voluntarily withdraw his petitions for review in miscellaneous no. 407 and miscellaneous no. 408.  The United States Postal Service moves to withdraw its motions for leave to intervene.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) The Director's motions to withdraw are granted.


5
(2) The United States Postal Service's motions to withdraw are granted.


6
(2) All sides are to bear their own costs.